            Case 1:20-cv-00323-LY Document 87-2 Filed 04/17/20 Page 1 of 3
£




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION

     PLANNED       PARENTHOOD            CENTER       FOR
     CHOICE, et al.,

            Plaintiffs,

            V.
                                                                          No. I :20-cv-323-LY
     GREG ABBOTT, in his official capacity as Governor
     of Texas, et al.,
            Defendants.


       IPROPOSED1 ORDER GRANTING MOTION FOR TEMPORARY RESTRAINING
                                                ORDER

           Plaintiffs Alamo City Surgery Center PLLC dlb/a Alamo Women's Reproductive

    Services ("Alamo") and Houston Women's Reproductive Services ("HWRS") have moved for a

    temporary restraining order allowing them to provide abortions consistent with the terms of this

    Court's Order Granting Plaintiffs' Second Motion for Temporary Restraining Order, ECF No. 63

    (the "Second TRO") and Order Extending Order Granting Plaintiffs' Second Motion for

    Temporary Restraining Order, ECF No. 82. Having considered the motion, the Second Amended

    Complaint, and the evidence in the record, the Court grants the motion.

           The Court incorporates by reference the findings of fact and conclusions of law contained

    in the Court's March 30, 2020 Order Granting Plaintiffs' Request for Temporary Restraining

    Order, ECF No. 40. The Court also incorporates by reference the findings of fact and conclusions

    of law contained in the Court's April 9, 2020 Order Granting Plaintiffs' Second Motion for a

    Temporary Restraining Order, ECF No. 63.

           Therefore,
        Case 1:20-cv-00323-LY Document 87-2 Filed 04/17/20 Page 2 of 3




       IT IS ORDERED that Plaintiffs Alamo's and HWRS's Motion for Temporary

Restraining Order (ECF No. _____), filed April 17, 2020, is GRANTED.

       IT IS FURTHER ORDERED that Defendants and their employees, agents, successors,

and all others acting in concert or participating with them are TEMPORARILY

RESTRAINED from enforcing Executive Order GA-09, "Relating to hospital capacity during

the COVID- 19 disaster," and the Texas Medical Board's emergency amendment to Title 22

Texas Administrative Code section 187.57, as a categorical ban on all abortions provided by

Plaintiffs Alamo and HWRS.

       IT IS FURTHER ORDERED that Defendants and their employees, agents, successors,

and all others acting in concert or participating with them, are TEMPORARILY

RESTRAINED from enforcing Executive Order GA-09 and the Emergency Rule adopted by the

Texas Medical Board to enforce Executive Order GA-09 against Plaintiffs Alamo and HWRS or

their agents who provide medication abortions.

       IT IS FURTHER ORDERED that Defendants and their employees, agents, successors,

and all others acting in concert or participating with them, are TEMPORARILY

RESTRAINED from enforcing Executive Order GA-09 and the Emergency Rule adopted by the

Texas Medical Board to enforce Executive Order GA-09 against Plaintiffs Alamo and HWRS or

their agents who provide a procedural abortion to any patient who, based on the treating

physician's medical judgment, would be past the legal limit for an abortion in Texas-22 weeks

LMPon April 22, 2020.
       IT IS FURTHER ORDERED that this Temporary Restraining Order shall expire on

May 1, 2020, at 5:00 p.m. This order may be extended for good cause, pursuant to

Federal Rule of Civil Procedure 65.
       Case 1:20-cv-00323-LY Document 87-2 Filed 04/17/20 Page 3 of 3




       Plaintiffs Alamo and HWRS shall not be required to post a bond.        See Kaepa,   Inc.   v.




Achilles Corp., 76 F.3d 624, 628   (5th Cir.   1996).




       SIGNED at ________________, this                 day of April, 2020.




                                                        HON. LEE YEAKEL
                                                        UNITED STATES DISTRICT JUDGE
